Citation Nr: 1233377	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  10-28 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for hearing loss.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for tinnitus. 

3.  Entitlement to service connection for hearing loss on a de novo basis.  

4.  Entitlement to service connection for tinnitus on a de novo basis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from March 1953 to March 1956. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision of the Waco, Texas, regional office (RO) of the Department of Veterans Affairs (VA).  

The Veteran appeared at a hearing before the undersigned Acting Veterans Law Judge in July 2012.  A transcript of this hearing is in the claims folder. 

The Board has reviewed the Veteran's electronic record (Virtual VA) prior to rendering a decision in this case.  It does not contain any evidence not already in the claims folder or considered by the RO.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Entitlement to service connection for hearing loss and tinnitus were initially denied in a May 1991 rating decision; the Veteran did not appeal this decision. 

2. The evidence of record at the time of the May 1991 rating decision included an October 1990 VA examination and an October 1990 private medical opinion; the Veteran's claim was denied on the basis that there was no evidence of hearing loss or tinnitus in service and that it would be speculative to relate the current hearing loss and tinnitus to service.  

3.  Evidence received since the May 1991 rating decision includes testimony from the Veteran and his wife that was not previously considered and which relates the Veteran's hearing loss and tinnitus to noise exposure during active service.  

4.  Bilateral hearing loss is the result of acoustic trauma sustained during service. 

5.  Tinnitus is the result of the Veteran's hearing loss.  


CONCLUSIONS OF LAW

1.  The May 1991 rating decision that denied entitlement to service connection for hearing loss and tinnitus is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.105(a), 20.200 (2011). 

2.  Evidence received since the May 1991 rating decision regarding the denials of service connection for hearing loss and tinnitus is new and material, and the claims are reopened.  38 C.F.R. § 3.156(a) (2011). 

3.  Bilateral hearing loss was incurred due to active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

4.  Tinnitus was incurred due to active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.

The Veteran is seeking to reopen previously denied service connection claims for hearing loss and tinnitus.  The Board concludes that the VCAA does not preclude the Board from adjudicating the Veteran's claim.  This is so because the Board is taking action favorable to the Veteran by reopening his claims and granting service connection.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

New and Material Evidence

The Veteran contends that he has submitted new and material evidence to reopen his previously denied claims for service connection for hearing loss and tinnitus.  He notes that he served in the artillery during active duty, during which time he was frequently exposed to acoustic trauma.  The Veteran states that he would experience ringing of the ears and loss of hearing for days following a firing exercise.  He states that he has experienced hearing loss and tinnitus since leaving active service, and that it has become worse through the years. 

The record indicates that entitlement to service connection for hearing loss and tinnitus was initially denied in a May 1991 rating decision.  He was notified of this decision and provided his appellate rights in a letter dated this same month.  The Veteran did not initiate an appeal.  Therefore, the May 1991 rating decision is final, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.105(a), 20.200. 

A veteran may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim as in this case dealing with a claim for service connection.  Evans v. Brown, 9 Vet. App. 273, 284, (1996) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604   (Fed. Cir. 1996) (table)).  The newly presented evidence is presumed to be credible for purposes of determining whether or not it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997). 

In this case, the evidence considered by the May 1991 rating decision included the report of an October 1990 VA audiology examination which showed hearing loss with tinnitus.  Two lay statements from friends of the Veteran were also of record.  The evidence also included an October 1990 letter from the Veteran's private doctor, R.T.M., M.D.  This doctor diagnosed the Veteran with hearing loss of both ears.  He also stated that the hearing loss was the result of his military service.  The Veteran's service treatment records were noted to be missing and to have apparently been lost in a fire at the records storage center.  The Veteran's claim was denied on the basis that there was no evidence to show that the hearing loss had its inception in military service and that to hold that it did would constitute a resort to speculation. 

The evidence received since May 1991 includes numerous statements from the Veteran describing his noise exposure in service; December 2003 and May 2005 private audiological examinations; a July 2010 statement from the Veteran's wife; and the testimony of the Veteran and his wife at the July 2010 hearing.  

The Board finds that the evidence received since May 1991 is both new and material.  The evidence is new in that the testimony of the Veteran and his wife was not previously considered and is not duplicative of evidence that was previously considered.  It is material in that this testimony addresses the continuity of symptomatology of the Veteran's hearing loss and tinnitus between discharge from service and his current disability.  In particular, the Veteran's wife testified that she met the Veteran approximately one and a half years after his discharge from service.  She noted that he had hearing problems at that time, particularly in his left ear.  This goes directly to the reason for the April 1991denial, which said that there was no evidence that hearing loss or tinnitus had their inception in service and that the medical opinion that sought to establish a relationship between active service and the current disabilities was speculative.  Therefore, as the evidence is both new and material, the Veteran's claims for hearing loss and tinnitus are reopened. 

The Board will now proceed to a review of the Veteran's claims on a de novo basis. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b) .

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).  

However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as tinnitus, hand pain, and shortness of breath, the Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

If becomes other organic diseases of the nervous system such as hearing loss manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of hearing loss during service. This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Entitlement to service connection for impaired hearing is subject to the additional requirements of 38 C.F.R. § 3.385, which provides that service connection for impaired hearing shall not be established when hearing status meets pure tone and speech recognition criteria.  Hearing status will be considered a disability for the purposes of service connection when the auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  The United States Court of Veterans Appeals (Court) has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

As noted in the May 1991 rating decision, the Veteran's service treatment records are missing and are believed to have been destroyed in a fire.  The VA has a heightened duty to assist the veteran when records are missing and presumed to have been destroyed.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  It must also be noted that the Veteran's DD 214 as well as abstracts obtained from the Surgeon General's office confirm that the Veteran served in an artillery unit.  

The Veteran submitted lay statements from a friend and the Veteran's brother dating July 1990 and August 1990 respectively.  Basically, these both state they were acquainted with the Veteran from the time he left service or shortly thereafter, and that he was experiencing hearing loss ever since he left service. 

The Veteran was afforded a VA audiological examination in October 1990.  He had auditory thresholds of 35, 40, 40 and 50 decibels at the frequencies of 1000, 2000, 3000, and 4000 Hertz for the right ear.  The left ear had auditory thresholds of 50, 40, 60 and 80 decibels at these same frequencies.  Speech recognition was 96 percent for the right ear and 80 percent for the left ear.  The diagnosis was sensorineural hearing loss.  The examiner did not express an opinion regarding the etiology of this hearing loss.  However, the Board notes that the hearing loss identified on this examination meets the requirements of 38 C.F.R. § 3.385.  

An October 1990 letter from R.T.M., M.D. states that he gave the Veteran a full examination and found severe hearing loss of the left ear and moderate severe hearing loss of the right ear.  He believed that the high tone hearing loss began as a result of the Veteran's military service.  

A private audiogram performed in December 2003 shows that the Veteran had auditory thresholds of 70, 75, 75, 80, and 75 decibels at the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz for the right ear.  The left ear had auditory thresholds of 85, 100, 85, 90, and 105 decibels at these same frequencies.  

A report of a May 2009 private examination states that the Veteran was exposed to extensive noise in the war per his report.  He had a long history of hearing loss and also reported tinnitus.  The audiogram showed bilateral severe to profound hearing loss.  He had auditory thresholds of 70, 75, 75, 80, and 75 decibels at the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz for the right ear.  The left ear had auditory thresholds of 90, 100, 80, 85, and 95 decibels at these same frequencies.  There was some discrepancy between speech discrimination scores and the pure-tone audiometry, but it was clear the Veteran had a significant hearing loss.  

The Veteran was afforded a VA audiologic examination in April 2010.  The claims folder was not available for review.  The Veteran had a history of unprotected exposure to gunfire and artillery fire during active service.  He also worked for the Texas Department of Corrections for 20 years.  He had auditory thresholds of 80, 90, 95, 100, and 100 decibels at the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz for the right ear.  The left ear had auditory thresholds of 100, 105, 105, 100, and 105 decibels at these same frequencies.  Speech recognition testing was too unreliable to score.  The examiner also stated that the Veteran's responses were elevated in relation to observed behavior and speech stimuli responses.  The thresholds were not suitable for rating.  In summary, the Veteran had severe bilateral sensorineural hearing loss.  Tinnitus was also present, which was a symptom associated with the hearing loss.  The examiner stated that he was unable to offer an opinion as to whether or not the Veteran's hearing loss was related to active service without resorting to speculation.  The reason was because the examiner did not have the claims folder for review and the Veteran's responses were higher than expected from speech responses and behavior.

In a May 2010 addendum to the April 2010 examination report, the examiner stated that the claims folder had now been reviewed.  The service treatment records were negative for ear or hearing problems, and the initial diagnoses of hearing loss and tinnitus were in the late 1980s, which was well after discharge from active service.  Given the unreliable test results and period of time between discharge and diagnoses, it was considered less likely than not that the current loss and tinnitus were related to specific service noise.  

At the July 2012 hearing, the Veteran testified that he began his service by working with anti-aircraft guns.  They would practice firing these guns two to three times a week.  His duty was to stand behind the weapon and load the gun.  This exposed him to the gun's concussion without the use of hearing protection.  The Veteran said that his hearing was abnormal for a couple of days after firing the weapon.  Eventually, he was transferred to an artillery unit, where he would help to fire howitzers.  This was also done without the use of hearing protection.  As with the anti-aircraft guns, he would experience abnormal hearing and ringing in his ears after firing these weapons.  Finally, the Veteran testified that he had served in a unit that fired rockets, which also created a terrible concussion and blast.  The Veteran stated that he noticed hearing loss and tinnitus immediately upon discharge from service.  As for post service noise exposure, the Veteran testified that his job with the Department of Corrections did not have any significant noise exposure.  The Veteran's wife also offered testimony, and stated that she had met the Veteran in October 1957, which was about a year and a half after his discharge from service.  She immediately noticed that the Veteran had hearing problems, especially in his left ear.  See Transcript.  

The Board recognizes that the current medical evidence demonstrates that the Veteran has a current disability.  Every audiological examination conducted since 1990 has shown that the Veteran meets the requirements of 38 C.F.R. § 3.385.  Although the accuracy of these examinations were questioned on a couple of occasions, the Board notes that the thresholds on those examinations were well above the minimum requirements of 38 C.F.R. § 3.385, and in both instances the examiners concluded that the Veteran had severe hearing loss.  Therefore, the first requirement for service connection, which is evidence of a current disability, has been met.  

The Board also concedes that the Veteran was exposed to acoustic trauma during service.  His DD 214 confirms that he served in an artillery unit.  Furthermore, he has offered credible statements and testimony pertaining to the noise exposure in service as well as the immediate symptoms such as abnormal hearing and ringing in his ears.  These are symptoms that the Veteran is competent to report.  Consequently, there is lay evidence of in-service incurrence of an injury, and the second requirement for service connection has also been met.  

The final requirement for service connection is a nexus between the injury in service and the current disability.  A nexus can be demonstrated by either submitting evidence of continuity of symptomatology or by medical opinion.  In this case, the Veteran has done both.

The Veteran has repeatedly written and testified that he began to experience both hearing loss and tinnitus during and immediately following service.  His wife, who met him only a year and a half after discharge from service, confirms that the Veteran already had hearing problems at that time.  This testimony is both competent and credible, and is not contradicted by any medical evidence.  It is also consistent with the two 1990 lay statements.  Therefore, continuity of symptomatology is established.  

The medical opinions in this case are in conflict.  The October 1990 medical opinion states that the Veteran's hearing loss began as a result of active service.  In contrast, the May 2010 addendum to the April 2010 VA examination states that the Veteran's hearing loss is not the result of noise exposure in service.  

The Board notes that both of these opinions are flawed.  The October 1990 opinion did not provide any rationale to support a relationship between the Veteran's disability and active service, or even note that the Veteran sustained acoustic trauma in service.  On the other hand, while the May 2010 addendum was made after a record review and included a rationale, part of the rationale was that there was no evidence of hearing loss in the service treatment records.  However, as previously noted the service treatment records in this case are missing and believed to have been destroyed.  It may be that the examiner confused the abstracts from the Surgeon General's office for service treatment records, but these are not expected to be complete records of all the Veteran's medical complaints in service.  Furthermore, United States Court of Appeals for Veterans Claims (Court) has held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Simply stating that the period of time between discharge and diagnosis of hearing loss is too remote without further explanation is also an inadequate rationale.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Again, through no fault of the Veteran, his service treatment records are missing-which the Board finds very significant.  The two medical opinions render the record basically in equipoise, which means that the benefit of the doubt must be afforded the Veteran.  Therefore, as there is both continuity of symptomatology over the years and a medical opinion that relates the Veteran's current hearing loss to service, the final requirement for service connection has been met, and service connection is warranted.  

Finally, the April 2010 VA examiner found that the Veteran's tinnitus is the result of his hearing loss.  The Board further notes the Veteran's testimony that he has experienced tinnitus since discharge from service.  Therefore, service connection for this disability is also warranted.  


ORDER

New and material evidence has been submitted to reopen a claim for service connection for hearing loss; to this extent the appeal is allowed.  

New and material evidence has been submitted to reopen a claim for service connection for tinnitus; to this extent the appeal is allowed. 

Entitlement to service connection for hearing loss is granted. 

Entitlement to service connection for tinnitus is granted. 



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


